1

2

3

4

5

6                                              U.S. DISTRICT JUDGE MARSHA J. PECHMAN
                                              U.S. MAGISTRATE JUGE BRIAN A. TSUCHIDA
7

8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON

10
      TODD JAMES SCIACERO,                           Case No. C18-1368-MJP-BAT
11

12
                         Plaintiff,                  ORDER AWARDING ATTORNEYS FEES
                                                     UNDER EQUAL ACCESS TO JUSTICE
13                 v.                                ACT

14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17
            Based upon the plaintiff’s application for EAJA fees, and the Court finding that
18

19   plaintiff’s motion is unopposed by the Commissioner, it is hereby ORDERED that attorney

20   fees in the total amount of $2,729.66 shall be awarded to Plaintiff pursuant to the Equal

21   Access to Justice Act, 28 U.S.C. § 2412(d). Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
22          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees,
23
     expenses, and costs are not subject to any offset allowed under the Department of the
24

25

      ORDER AWARDING EAJA FEES - 1
1    Treasury’s Offset Program, then the check for EAJA fees, expenses, and costs shall be made
2    payable to Plaintiff’s attorney, Joseph L. Koplin
3
            Whether the check is made payable to Plaintiff, or to Joseph L. Koplin, the check
4
     shall be mailed to Joseph L. Koplin at the following address:
5
            Joseph L. Koplin
6           Koplin Law LLC
            8512 122nd Avenue NE, Suite 315
7
            Kirkland, WA 98033-5831
8
            DATED this __23rd__ day of July, 2019.
9

10

11
                                           A
                                           Marsha J. Pechman
12                                         United States Senior District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

      ORDER AWARDING EAJA FEES - 2
